     Case 3:17-cv-01307-HZ   Document 45   Filed 09/09/20   Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

JOAQUIN TAPIA-MARTINEZ,
                                       Case No. 3:17-cv-01307-HZ
         Petitioner,
                                       OPINION AND ORDER
    v.

JERI TAYLOR,

         Respondent.

    Brian Patrick Conry
    Brian Patrick Conry, P.C.
    534 SW Third Ave., Suite 711
    Portland, Oregon

         Attorney for Petitioner

    Ellen F. Rosenblum, Attorney General
    James M. Aaron, Assistant Attorney General
    Department of Justice
    1162 Court Street NE
    Salem, Oregon 97310

         Attorneys for Respondent




     1 – OPINION AND ORDER
       Case 3:17-cv-01307-HZ      Document 45    Filed 09/09/20   Page 2 of 22




HERNANDEZ, District Judge.

       Petitioner brings this habeas corpus case pursuant to 28

U.S.C.     §   2254    challenging    the    legality      of     his    state-court

convictions for Sodomy. For the reasons that follow, the Petition

for Writ of Habeas Corpus (#32-1) is denied.

                                    BACKGROUND

       When CA was 12 years of age, she related to her grandmother

that   a   man    who    had   previously       lived    with     the    family    had

repeatedly sexually abused her              when she      was five years old.

During the time of the abuse, CA and her family lived with

several other families at the Wright Street home owned by Gabino

Martinez and his wife, Adriana. CA’s mother, Jennifer Martinez,

routinely asked Adriana to babysit CA after school. Petitioner

was also living in the home and did not work, leaving him as the

only male in the home until the others came home from work. Trial

Transcript,      pp.    292-93.    According     to     Jennifer,       her   children

interacted with Petitioner “a lot” and spoke with him in broken

English. Id at 299, 310.

       When CA disclosed the abuse, she was able to provide a

physical description of her assailant that included his hair

style as a “buzz cut” and that he had a dimple on his chin. Id at

228-29. CA informed her grandmother of the room her assailant

occupied as well as its contents, which included a glass table

and a “big stereo.” Id at 231-33, 281. She also claimed that




       2 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ       Document 45   Filed 09/09/20    Page 3 of 22




Petitioner spoke to her in broken English that “wasn’t perfect”

and “sounded funny.” Id at 347, 376-77.

       Jennifer found a picture associated with a drug arrest from

the Wright Street home which represented an array of six or nine

individuals. Id at 238. When CA saw the photographs, she “just

gasped for air . . . and just started crying. And, ‘That’s him.

That’s him.’” Id at 288. CA had identified Petitioner as her

abuser      and,   according       to   Jennifer,     “Nobody      pointed     at   the

picture. Nobody wanted it to be him. He was family.” Id. Based on

CA’s    allegations,        the    Washington     County    Grand      Jury   indicted

Petitioner on four counts of Sodomy in the First Degree and four

counts of Sexual Abuse in the First Degree, the latter of which

the    State   dismissed      prior     to   trial.    Id   at     16;   Respondent’s

Exhibit 110, p. 2.

       At    trial,    the        defense    argued    that      CA’s     mother    and

grandmother tainted her identification. It theorized that CA had

mistakenly identified Petitioner as her abuser, and pointed out

another resident of the Wright Street home, Ricardo Martinez

(“Ricardo”), was the more likely perpetrator despite the fact

that Ricardo had, according to Jennifer, only lived at the home

for a period of one month. Trial Transcript, p. 305. Ricardo was

accused of sexually abusing his own minor daughter, IM. According

to    IM,   her    father    and    another     man   abused     her     at   Ricardo’s

girlfriend’s house beginning when she was four or five years of

age. Id at 199-204.          The defense also pointed out that Gabino had



        3 – OPINION AND ORDER
         Case 3:17-cv-01307-HZ       Document 45     Filed 09/09/20   Page 4 of 22




been convicted of sexually molesting a teenage girl, and had been

accused of molesting IM. Id at 633.

         The    defense     also   offered     the    testimony       of     Petitioner’s

cousin,        Osvaldo    Martinez    (“Osvaldo”),        to    bolster      its   theory.

Osvaldo testified that the bedroom CA identified as belonging to

Petitioner       at   the    Wright    Street      home   was    not,      in    fact,   the

bedroom Petitioner occupied.1 He also testified that Petitioner

did not speak English. Id 510. With respect to Ricardo, Osvaldo

testified that he spoke English and that he did not work. Id at

512.

         Petitioner took the stand at his trial and denied abusing

CA. He claimed that he had never taken care of her, nor had he

ever interacted with her. Id at 359. He asserted that he could

not have interacted with her because he spoke only Spanish and

had only ever heard CA speak in English. Id at 559-60.

         A non-unanimous jury convicted Petitioner of three counts of

Sodomy in the First Degree, and the jury acquitted him of the

remaining Sodomy I charge where CA testified that she could only

recall three discrete incidents of abuse. Id at 354-55, 667-669.

As   a    result,     the    trial     court    sentenced       him     to      consecutive

sentences totaling 300 months in prison. Id at 698.




1 The defense also wished to call Gabino, believing that he would testify much
as Osvaldo did. Trial Transcript, p. 547. However, because Gabino was a
suspect in IM’s abuse, he expressed his intention to exercise his Fifth
Amendment rights if called to testify. Id at 546. As a result, the defense
never called him.


          4 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ    Document 45    Filed 09/09/20    Page 5 of 22




     Petitioner directly appealed but, aside from an attorney fee

issue not relevant to this habeas case, the Oregon Court of

Appeals affirmed the trial court’s decision without discussion.

State v. Tapia-Martinez, 266 Or. App. 701, 338 P.3d 801 (2014).

Petitioner    sought    review    in   the     Oregon    Supreme       Court,    which

denied his Petition. 357 Or. 112, 346 P.3d 1213 (2015).

     Petitioner next filed for post-conviction relief (“PCR”) in

Umatilla County. In his pro se PCR Petition, he alleged that his

trial attorney performed ineffectively by not calling Adriana to

testify because she would have established that Petitioner could

not have molested CA. Respondent’s Exhibit 109. The PCR court

appointed counsel to represent Petitioner, and counsel filed an

Affidavit stating that she had: (1) employed an investigator to

speak with Adriana; (2) spoken with Petitioner by phone several

times; and (3) met with Petitioner in person. Counsel did not

believe that she could state a valid PCR claim on Petitioner’s

behalf so, consistent with the requirements of 138.590(5), she

filed    an   Affidavit     to     this   effect        with     the    PCR     court.

Respondent’s Exhibit 110. Counsel did, however, advise the PCR

court that Petitioner had expressed a desire to file pro se

claims by way of a         Church motion.2 It does not                  appear that

Petitioner ever filed such a motion.



2 In Church v. Gladden, 244 Or. 308, 311-21, 417 P.2d 993 (1966), the Oregon
Supreme Court held that where a litigant wishes to pursue claims that his
attorney refuses to pursue, he must inform the court of an attorney’s failure
to follow a legitimate request, and he may ask to have counsel replaced or ask
the court to require the attorney to comply with the litigant’s request.


        5 – OPINION AND ORDER
       Case 3:17-cv-01307-HZ     Document 45   Filed 09/09/20   Page 6 of 22




      The PCR court held a hearing where Petitioner advised it

that he had hired another attorney to assist him with his case,

but   he   was    unable    to   identify   that   person.      Petitioner     also

claimed that he had witnesses who never appeared in court that

could have been helpful to his case. PCR counsel stated at the

hearing    that    she     tasked   her   investigator    with     meeting     with

Petitioner’s family, and that she spoke with Petitioner’s trial

attorney about the witnesses Petitioner believed could have been

helpful to his defense. According to PCR counsel, trial counsel

had interviewed those witnesses despite Petitioner’s assertion to

the contrary, and          PCR counsel, herself, did not believe                the

witnesses would have been helpful to the defense. Respondent’s

Exhibit 113.

      The PCR court intended to dismiss the case, but deferred its

dismissal for 30 days to allow Petitioner’s new attorney to file

a notice of appearance. When that did not happen, the judge

dismissed the case for failure to state a claim. Respondent’s

Exhibit 112. No appeal is permitted from such a judgment of

dismissal in Oregon. ORS 138.525(3).

      Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

August 22, 2017, and the Court appointed counsel to represent

him. With the assistance of counsel, Petitioner argues that:

(1) his trial attorney was ineffective for failing to present

additional witnesses at trial who might have swayed the outcome

of the case; and (2) his conviction by a non-unanimous jury



       6 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ     Document 45     Filed 09/09/20    Page 7 of 22




violates his Sixth and Fourteenth Amendment rights. Respondent

asks the Court to deny relief on the Amended Petition because:

(1)   Petitioner       failed   to     fairly     present        his     ineffective

assistance of counsel claims to Oregon’s state courts, leaving

them procedurally defaulted; (2) Petitioner is unable to excuse

his procedural default through a showing of cause and prejudice;

and (3) the Supreme Court’s recent decision prohibiting non-

unanimous jury verdicts does not entitle Petitioner to habeas

corpus relief.

                                  DISCUSSION

I.    Unargued Claims

      With the assistance of counsel, Petitioner filed an Amended

Petition in which he raises a variety of claims. While somewhat

difficult to ascertain, in his briefing Petitioner argues that

his non-unanimous verdict is unconstitutional (Ground III), trial

counsel failed to call Adriana Martinez and Dr. Daniel Reisberg

(Grounds    IV(a-b)),     and   failed    to    call    additional        potential

defense    witnesses    to   testify    regarding:      Petitioner’s        lack   of

opportunity to abuse CA (Ground IV(c)(1)), Petitioner’s lack of

English    speaking     ability      (Ground    IV(c)(2)),        CA’s    purported

misidentification of Petitioner’s bedroom at the Wright Street

home (Ground IV(c)(3)), Petitioner’s character for acting in a

sexually appropriate manner (Ground IV(c)(4)), the lack of any

interactions between Petitioner and CA (Ground IV(c)(5)), and the

English speaking skills of other males living in the home (Ground



      7 – OPINION AND ORDER
       Case 3:17-cv-01307-HZ      Document 45      Filed 09/09/20   Page 8 of 22




IV(c)(6)). Where Petitioner does not argue the merits of the

remaining claims in his Amended Petition, he has not carried his

burden of proof with respect to these unargued claims. See Silva

v. Woodford, 279 F.3d 825, 835 (9th Cir. 2002) (Petitioner bears

the burden of proving his claims).

II.    Exhaustion and Procedural Default—IAC Claims

       A   habeas    petitioner       must      exhaust   his    claims   by      fairly

presenting them to the state's highest court, either through a

direct appeal or collateral proceedings, before a federal court

will consider the merits of those claims. Rose v. Lundy, 455 U.S.

509, 519 (1982). "As a general rule, a petitioner satisfies the

exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts . . . in the manner required by the

state courts, thereby 'affording the state courts a meaningful

opportunity to consider allegations of legal error.'" Casey v.

Moore, 386 F.3d 896, 915-916 (9th Cir. 2004) (quoting Vasquez v.

Hillery, 474 U.S. 254, 257, (1986)).

       If a habeas litigant failed to present his claims to the

state courts in a procedural context in which the merits of the

claims were actually considered, the claims have not been fairly

presented to the state courts and are therefore not eligible for

federal habeas corpus review. Edwards v. Carpenter, 529 U.S. 446,

453 (2000); Castille v. Peoples, 489 U.S. 346, 351 (1989). In

this   respect,      a    petitioner       is   deemed    to    have   "procedurally

defaulted"     his       claim   if   he   failed    to    comply      with   a    state


        8 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ      Document 45      Filed 09/09/20    Page 9 of 22




procedural rule, or failed to raise the claim at the state level

at all. Carpenter, 529 U.S. 446, 451 (2000); Coleman v. Thompson,

501    U.S.    722,     750    (1991).    If   a   petitioner        has   procedurally

defaulted a claim in state court, a federal court will not review

the claim unless the petitioner shows "cause and prejudice" for

the failure to present the constitutional issue to the state

court, or makes a colorable showing of actual innocence. Gray v.

Netherland, 518 U.S. 152, 162 (1996); Sawyer v. Whitley, 505 U.S.

333, 337 (1992); Murray v. Carrier, 477 U.S. 478, 485 (1986).

       In     this    case,    Petitioner      argues      two   general     claims    of

ineffective assistance of counsel wherein he faults his trial

attorney for not calling witnesses who, he claims, could have

helped establish his misidentification defense. First, believes

that Dr. Daniel Reisberg, a memory expert, could have cast doubt

on CA’s identification. He asserts that instead of calling Dr.

Reisberg to provide expert testimony at trial, counsel sought to

cross examine Detective Verboort and CARES interviewer Kimberly

Goldstein about the reliability of the identification which led

them to improperly vouch for CA’s credibility. Second, he argues

that    trial        counsel     failed     to     call     additional       witnesses,

principally          Adriana    Martinez,        Serafin    Martinez,       and      Maria

Martinez, who could have helped establish that he was not the

perpetrator. Where Petitioner did not present any claims during

his PCR proceedings, and as the time for doing so has passed,

these claims are procedurally defaulted.



        9 – OPINION AND ORDER
       Case 3:17-cv-01307-HZ   Document 45    Filed 09/09/20   Page 10 of 22




       Petitioner does not dispute that he procedurally defaulted

these claims, but asks the Court to excuse his default because it

arose directly from PCR counsel’s ineffective assistance when she

declined to present them. Traditionally, the performance of PCR

counsel could not be used to establish cause and prejudice to

excuse a procedural default. Coleman v. Thompson, 501 U.S. 722,

753-54 (1991) (only the constitutionally ineffective assistance

of counsel constitutes cause); Pennsylvania v. Finley, 481 U.S.

551, 556 (1987) (there is no constitutional right to counsel in a

PCR proceeding). However, in Martinez v. Ryan, 566 U.S. 1, 4

(2012), the Supreme Court found “it . . . necessary to modify the

unqualified statement in Coleman that an attorney’s ignorance or

inadvertence in a postconviction proceeding does not qualify as

cause to excuse a procedural default.” Id at 8. It concluded,

“Inadequate assistance of counsel at initial-review collateral

proceedings    may   establish    cause      for   a   prisoner’s     procedural

default of a claim of ineffective assistance at trial.” Id.

       In order to establish cause to excuse his default pursuant

to Martinez, Petitioner must show first that his underlying claim

of ineffective assistance of trial counsel is substantial insofar

as it has “some merit.” Next, he must demonstrate that his PCR

attorney was ineffective under the standards of Strickland v.

Washington, 466 U.S. 668 (1984) for failing to raise the claim.

“[T]o fulfill this      requirement, a petitioner must not only show

that   PCR   counsel   performed     deficiently,       but    also   that     this



       10 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ        Document 45     Filed 09/09/20     Page 11 of 22




prejudiced        petitioner,      i.e.,     that        there     was      a    reasonable

probability that, absent the deficient performance, the result of

the   post-conviction           proceedings       would     have    been        different.”

Runningeagle       v.    Ryan,     825     F.3d     970,     982     (9th       Cir.    2017)

(quotation omitted). Such a finding, of course, would necessarily

require     the    Court    to    conclude        that     there    is      a    reasonable

probability that the trial-level ineffective assistance claim

would have succeeded had it been raised. Id.

      A.     Dr. Reisberg

      Although CA testified that the sexual abuse she suffered

occurred while she was in kindergarten in 2004-2005, she did not

report     the    sexual    abuse    until    2011.        During     the       intervening

period, she had repressed the memory. She did not recall the

sexual abuse even when Petitioner moved in for short time with

her   family      at    their    Tanasbourne       home     (after       leaving       Wright

Street). She testified that it was not until she was either 10 or

11 years old, the memory of abuse “came up in my mind” and she

“couldn’t stop thinking about it.” Trial Transcript, pp. 355-56.

Petitioner contends that, as a memory expert, Dr. Reisberg could

have testified in general terms that a repressed traumatic memory

of sexual abuse would likely come flooding back into the victim’s

consciousness if she were forced to live with the perpetrator

again.

      Petitioner claims it is particularly perplexing that trial

counsel did not call Dr. Reisberg because he had sought funds for



       11 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ   Document 45    Filed 09/09/20   Page 12 of 22




such a purpose. To establish that the omission was prejudicial,

he points to Dr. Reisberg’s writings on memory and testimony in

other cases, and he reasons from these sources that Dr. Reisberg

could have provided testimony that would have been helpful to the

defense.    He maintains      that in lieu of calling Dr. Reisberg,

counsel attempted to elicit testimony about false memories from

Detective   Verboort    and    CARES   interviewer     Goldstein,     with      the

former   expressing    confidence      in   CA’s   identification      and      the

latter calling it a “good, sound identification” that was not

“soft” or “squishy.” Trial Transcript, pp. 413-14, 467-68.

     In the absence of a declaration from trial counsel,3                     it is

not clear from the record why he declined to call Dr. Reisberg.

Although counsel requested funds to retain Dr. Reisberg, it does

not appear that this request was ever approved. Amended Petition

(#32-1), p. 71. It also does not appear that Dr. Reisberg ever

provided specific input as to this case other than advising trial

counsel that he believed he could “be very useful to the defense

at trial.” Id at 70. Petitioner’s speculation as to how Dr.

Reisberg might have applied his expert knowledge to his case if

called as a witness is not sufficient to establish prejudice.

Wildman v. Johnson, 261 F.3d 832, 839 (9th Cir. 2001); Grisby v.

Blodgett, 130 F.3d 365, 373 (9th Cir. 1997); see also Dows v.


3 Counsel for Respondent contacted Petitioner’s trial attorney, who is now
employed by the Federal Public Defender, but trial counsel indicated that his
current employer does not permit communications about former clients absent a
court order. Sur-reply (#35), p. 7 n. 1. Respondent only intends to seek such
an order if Petitioner is able to excuse his procedural default or if the
Court orders an evidentiary hearing.


       12 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ    Document 45     Filed 09/09/20   Page 13 of 22




Wood, 211 F.3d 480, 486-87 (9th Cir. 2000) (Petitioner's self-

serving affidavit regarding potential testimony of another is

insufficient to prove ineffective assistance of counsel claim).

Even    if   Petitioner’s       speculation      based    upon    Dr.    Reisberg’s

writings and involvement in other cases could be sufficient to

establish       prejudice,      the   sources      Petitioner      references       to

establish       Dr.   Reisberg’s      opinions     generally      date    to      after

Petitioner’s own trial.

       Moreover, Petitioner’s claim regarding Dr. Reisberg arises

out of his belief that the trauma CA would have experienced by

virtue of having to live with Petitioner at the Tanasbourne home

would    have    necessarily      triggered      her     repressed      memory.    But

Jennifer testified that CA was mostly at her grandmother’s home

during the short time Petitioner lived at the Tanasbourne home.

Trial Transcript, p. 319. Jennifer stated CA “was never really

there when he was there” and Jennifer “c[ouldn’t] remember times

when [CA] was around him that time period.” Id at 320. Jennifer

actually kept CA’s room set up for Petitioner to spend the night,

and she could not think of a single night that both CA and

Petitioner spent the same night at the Tanasbourne home. Id. In

this     respect,     an   expert      on   repressed       memory      opining     on

cohabitation as a traumatic trigger might not have been helpful

given the unique facts of this case. For all of these reasons,




        13 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ   Document 45   Filed 09/09/20   Page 14 of 22




Petitioner fails to establish that his claim is substantial and

is unable to excuse his procedural default.4

     B.    Adriana Martinez

     Petitioner next claims that PCR counsel should have pursued

a claim that trial counsel failed to call Adriana to support his

defense    of   misidentification.       PCR    counsel      instructed      her

investigator to contact Adriana, and Adriana provided information

that, at first glance, appears to be beneficial to Petitioner’s

defense.5 According to Adriana, she was tasked with babysitting

CA at the Wright Street residence Monday through Friday between

the hours of 6:00 a.m. and 3:00 p.m. from approximately 2003-

2005. During that time frame, Petitioner lived in the home for

what Adriana believed to be a period of more than one year.

Adriana claimed that she never left CA alone, that CA never spent

any time alone with Petitioner, she never left the house to run

errands and, instead, always stayed at the house with CA until


4 To the extent Petitioner argues that Verboort and Goldstein would not have
had an opportunity to bolster CA’s identification had counsel called Dr.
Reisberg, this does not appear to be the case. The prosecutor elicited the
testimony Petitioner finds objectionable from Verboort and Goldstein when
Petitioner’s attorney attempted to challenge the identification as the main
thrust of the defense. Trial Transcript, pp. 413-14, 467-68. Dr. Reisberg’s
appearance challenging CA’s identification would not have mooted this issue.
To the extent Petitioner argues that the testimony of Verboort and Goldstein
amounted to inadmissible vouching, the Oregon state courts disagreed as a
matter of state law and the Supreme Court has “repeatedly held that a state
court’s interpretation of state law, including one announced on direct appeal
of the challenged conviction, binds a federal court sitting in habeas corpus.”
Bradshaw v. Richey, 546 U.S. 74, 76 (2005).
5 Adriana also prepared a Declaration for purposes of this case. Amended
Petition (#32-1), p. 33. That Declaration was not available to PCR counsel
when she made the decision not to pursue this claim, and Adriana does not
state that PCR counsel and her investigator improperly reported her
recollections from 2016.



       14 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ   Document 45    Filed 09/09/20    Page 15 of 22




Jennifer picked her up. Amended Petition (#32-1), p. 247. She

claimed that she did not think Petitioner could have committed

the crimes in question because CA was always within her eyesight,

and she never witnessed any wrongdoing on Petitioner’s part. Id

at 248. She also stated that Petitioner occupied the bedroom next

to the kitchen, not the bedroom at the back of the house as CA

testified. Id.

      Respondent asserts that PCR counsel reasonably declined to

press a claim for failing to call Adriana as a witness because

her testimony was essentially identical to that of her husband,

Gabino. However, as mentioned earlier in this Opinion, although

defense counsel intended to call Gabino to testify, it did not do

so   when   Gabino    expressed     his   intention   to      invoke    his    Fifth

Amendment rights. Because Adriana’s testimony could not have been

cumulative of testimony Gabino never provided, PCR counsel could

not have made a reasonable decision to refrain from raising a

claim on this basis.

      However, the timeframe Adriana claimed to have watched over

CA during her interview with the PCR investigator does not match

up   with   CA’s     allegations.    Adriana’s    statements       to    the    PCR

investigator addressed only the time during which CA did not

actually live at the Wright Street home. Specifically, Adriana

claimed that Jennifer would drop CA off at the Wright Street home

Mondays through Fridays at 6:00 a.m. and pick her up at 3:00 p.m.

Adriana identified CA as being three years of age at the time. Id



       15 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ      Document 45     Filed 09/09/20    Page 16 of 22




at 248. By contrast, CA testified that when the abuse occurred:

(1) she was five and six years old and attending kindergarten

during the day; and (2) she and her family resided at the Wright

Street home, something that would not have entailed Jennifer

dropping her off with Adriana in the mornings and picking her up

at 3:00. Trial Transcript, pp. 341-44, 355, 419; see also id at

270 (Jennifer testifies that her family was living in the Wright

Street home while CA was in kindergarten).

    Although there are no affidavits from trial counsel or PCR

counsel    regarding       the    decision    not     to    pursue    testimony      from

Adriana, PCR counsel’s investigation revealed that Adriana was

prepared to testify about the absence of abuse during a time

frame    that   did    not   correspond       to     CA’s    allegations.      In    this

respect,     PCR    counsel’s       performance       did     not    fall    below    an

objective standard of reasonableness when she concluded, after

consulting with trial counsel and her own investigator, that she

could     not      raise     a     viable     claim        based     upon    Adriana’s

recollections.        Petitioner     is     therefore       unable    to    excuse    his

procedural default as to this claim.

    C.       Serafin and Maria

    Petitioner        also       maintains    that    PCR    counsel       should    have

raised an ineffective assistance of counsel claim pertaining to

trial counsel’s failure to call Serafin Martinez and Maria Olivia

Martinez. Serafin submitted a Declaration for this habeas corpus

case where he claims that, had he been called as a witness, he



        16 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ    Document 45    Filed 09/09/20    Page 17 of 22




would have testified that he often visited the Wright Street

home, Petitioner does not speak English unlike some of the other

men who lived at the Wright Street                   home, Petitioner started

living at the Wright Street home in May of 2005 or after, Ricardo

and Gabino were both            accused of sex crimes            involving    minors

(Gabino was convicted), and the room CA identified as belonging

to Petitioner was actually the room Gabino and his wife occupied

at the Wright Street House. Petition (#32-1), pp. 20-24. Maria,

who visited the Wright Street home once a month during at least a

portion of the time Petitioner lived there, declares that she

could    have   testified       that   she   never    heard      Petitioner       speak

English, did not witness him interact with CA, and that he was

sexually appropriate with children. Id at 27-30.

    Serafin asserts that Petitioner moved into the Wright Street

residence     “sometime    in    May   of    2005    or   sometime    thereafter.”

Amended Petition (#32-1), p. 21. Petitioner believes this was

important to his case because his moving in coincided with the

end of CA’s abuse that she claimed terminated at the end of her

kindergarten year.        However, Serafin’s recollection five                    years

after Petitioner’s trial, and as a non-resident of the home, is

not at all consistent with, and less persuasive than, Jennifer’s

recollection. She testified in 2012 that Petitioner was already

living at the Wright Street home when she and her children moved

in, and he lived there during the time she and her family resided




        17 – OPINION AND ORDER
        Case 3:17-cv-01307-HZ         Document 45       Filed 09/09/20       Page 18 of 22




there,     which    was   approximately               two   years.6     Trial       Transcript,

pp. 266-67, 270, 284, 303. But even assuming the jury would have

credited Serafin’s account regarding timing, Jennifer estimated

that CA’s kindergarten year ended between the middle and end of

June 2005. Trial Transcript, p. 330. CA thought that the last of

the three incidents of abuse she recalled ended close to the time

she finished kindergarten, or possibly afterwards. Id at 355.

Consequently, Petitioner’s presence in the house beginning in May

and the three incidents of abuse to which CA testified, even if

they     stopped       when        she    finished          kindergarten,           could    have

overlapped by almost two months such that Serafin’s timeframe

would not have been strong evidence of Petitioner’s innocence.

       With    respect        to   the        remainder     of   Serafin’s          and   Maria’s

Declarations, nothing constitutes new evidence that trial counsel

did    not    offer,     or    that       the    State,       itself,    did        not   elicit.

Moreover,      trial      counsel         interviewed          Serafin        and    Maria    and

determined       that         their       testimony         would       not     be        helpful.

Respondent’s Exhibit 113, p. 3. PCR counsel spoke directly with

trial     counsel      about        these       witnesses        and,    based       upon    that

conversation        as    well           as     her     own      findings       through       her

investigator, determined that they would not have assisted the

defense. Id. Petitioner fails to establish how calling Serafin

and Maria would have introduced evidence that could have produced

a    different     result      at     trial.      Accordingly,          he    cannot      satisfy


6   CA also testified that during her kindergarten year, Petitioner was living


         18 – OPINION AND ORDER
         Case 3:17-cv-01307-HZ       Document 45    Filed 09/09/20      Page 19 of 22




either the performance or prejudice prongs of Strickland so as to

excuse his procedural default under Martinez.

III. The Merits: Non-Unanimous Guilty Verdict

         A.     Standard of Review

         An application for a writ of habeas corpus shall not be

granted unless adjudication of the claim in state court resulted

in   a       decision    that    was:     (1)    "contrary      to,     or    involved    an

unreasonable application of, clearly established Federal law, as

determined        by    the     Supreme    Court    of    the     United      States;"    or

(2) "based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding." 28

U.S.C. § 2254(d). A state court's findings of fact are presumed

correct,        and     Petitioner      bears    the     burden    of       rebutting    the

presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1).

         A    state    court    decision    is     "contrary      to    .    .   .   clearly

established precedent if the state court applies a rule that

contradicts the governing law set forth in [the Supreme Court's]

cases" or "if the state court confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme]

Court and nevertheless arrives at a result different from [that]

precedent." Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

Under the "unreasonable application" clause, a federal habeas

court may grant relief "if the state court identifies the correct


in the Wright Street house. Trial Transcript, p. 341.


          19 – OPINION AND ORDER
     Case 3:17-cv-01307-HZ     Document 45     Filed 09/09/20    Page 20 of 22




governing legal principle from [the Supreme Court's] decisions

but unreasonably applies that principle to the facts                            of the

prisoner's    case."    Id   at   413.   The     "unreasonable          application"

clause    requires     the   state   court     decision     to     be    more     than

incorrect or erroneous. Id at 410. Twenty-eight U.S.C. § 2254(d)

"preserves authority to issue the writ in cases where there is no

possibility   fairminded      jurists    could     disagree      that     the    state

court's decision conflicts with [the Supreme] Court's precedents.

It goes no farther." Harrington v. Richter, 562 U.S. 86, 102

(2011).

    B.      Analysis

    In his remaining claim, Petitioner argues that his non-

unanimous convictions violate his Sixth and Fourteenth Amendment

rights. On April 20, 2020, the Supreme Court determined that the

Sixth Amendment requires a jury to deliver a unanimous verdict in

order to convict a criminal defendant                of a serious           criminal

offense. Ramos v. Louisiana, 140 S.Ct. 1390 (2020). However, for

almost 40 years prior to the Ramos decision, the Supreme Court’s

jurisprudence plainly provided that non-unanimous jury verdicts

in criminal cases were permissible. Apodaca v. Oregon, 406 U.S.

404 (1972). Given this history, Petitioner cannot establish that

Oregon’s state courts unreasonably applied clearly established




     20 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ    Document 45    Filed 09/09/20   Page 21 of 22




Supreme   Court   law   when    they    issued      rulings    consistent      with

Apodaca during Petitioner’s direct appeal in 2014 and 2015.7

      Although    Petitioner     also    frames      his    claim   as   one     of

ineffective assistance of PCR counsel in violation of Martinez,

Martinez is inapplicable where there is no procedural default to

excuse. If Petitioner is attempting to assert that PCR counsel

should have raised an ineffective assistance of trial counsel

claim for failing to challenge the non-unanimous jury verdict,

such a claim is meritless because counsel specifically raised

such an objection. Trial Transcript, pp. 597-98. To the extent he

faults PCR counsel for not attempting to re-litigate the direct

appeal    challenge,    it    would    not   only    have   been    procedurally

improper to do so under Oregon law, but Martinez does not serve

to excuse a procedural default pertaining to anything except a

claim of ineffective assistance of trial counsel. See Davila v.

Davis, 137 S.Ct. 2058 (2017).

IV.   Request for Evidentiary Hearing

      In the caption of his pleadings, Petitioner asks this Court

to conduct an evidentiary hearing. Due to the procedural posture

of this case, Petitioner has been able to expand the record with



7 The Court notes that in Edwards v. Vannoy, No. 19-5807, the Supreme Court is
set to determine whether its decision in Ramos applies retroactively to cases
on collateral review, but Petitioner does not ask to stay the action. Even
assuming Ramos applies retroactively, it would not alter this Court’s
conclusion as to whether Oregon’s state courts acted unreasonably given the
state of the law as it existed during Petitioner’s direct appeal. If the
Supreme Court does determine that Ramos applies retroactively, Petitioner
could move for leave to file a successive habeas corpus case. See 28 U.S.C.
§ 2244 (b)(2)(A).


       21 – OPINION AND ORDER
      Case 3:17-cv-01307-HZ   Document 45   Filed 09/09/20    Page 22 of 22




additional evidence in an attempt to demonstrate the viability of

his claims. The record is sufficiently developed to assess the

Petitioner’s claims, and his new evidence does not entitle him to

habeas corpus relief such that further evidentiary development is

not needed. Moreover, he has not identified what evidence of

material import an evidentiary hearing would produce that he has

not   already      provided    through      expansion        of   the    record.

Accordingly,    to    the     extent     Petitioner’s        request    for   an

evidentiary hearing exceeds the scope of the expansion of the

record that has already taken place, the request is denied. See

Schriro v. Landrigan, 550 U.S. 465, 474-75 (2007); Rhoades v.

Henry, 638 F.3d 1027, 1041 (9th Cir. 2011); Gandarela v. Johnson,

286 F.3d 1080, 1087 (9th Cir. 2002).

                                CONCLUSION

      For the reasons identified above, the Amended Petition for

Writ of Habeas Corpus (#32-1) is denied. The Court does, however,

issue a Certificate of Appealability as to Petitioner’s claims of

ineffective assistance of counsel pertaining to Dr. Reisberg,

Adriana Martinez, Serafin Martinez, and Maria Martinez.

      IT IS SO ORDERED.

      DATED this          day of September, 2020


                                   _______________________________
                                        Marco A. Hernandez
                                        United States District Judge




      22 – OPINION AND ORDER
